office_of_chief_counsel internal_revenue_service memorandum number release date cc ita postf-146525-09 uilc date date to michele j gormley senior counsel boston large business international from roy hirschhorn chief branch income_tax accounting third party communication none date of communication not applicable subject removing the limitation of deduction for interest on certain indebtedness under sec_163 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend x y z issue ----- ---------------------------------------- -------------------- does removing the limitation of deduction for interest on certain indebtedness under sec_163 qualify as a change in accounting_method under sec_446 conclusion removing the limitation of deduction for interest on certain indebtedness under sec_163 does not qualify as a change in accounting_method under sec_446 facts postf-146525-09 the taxpayer is the parent_corporation of a u s affiliated_group that files a consolidated federal_income_tax return it is jointly owned indirectly by x foreign entities these x foreign entities also own a foreign_entity that has provided loans to the taxpayer and other members of the taxpayer’s affiliated_group for the taxpayer’s taxable years ended y the taxpayer viewed the foreign_entity from which it had received loans as a related_party for purposes of applying the sec_163 limitation therefore the taxpayer limited its deduction for interest on indebtedness under sec_163 by applying the interest limitation provision of sec_163 as required by sec_163 the taxpayer had calculated the amount of the excess between what would have been its interest_deduction under sec_163 each year without taking into account the limitation of sec_163 and the interest_deduction it was permitted given that limitation that excess_amount was carried to the taxpayer’s succeeding taxable years upon examination and inquiry the government questioned whether the taxpayer was related to the foreign_affiliate that had provided loans to the taxpayer it was recently determined that the foreign_affiliate from which the taxpayer had received loans was not a related_party for purposes of applying the sec_163 limitation as a result sec_163 was not applicable to the taxpayer accordingly in z the taxpayer was not subject_to the sec_163 limitation the government questions whether the removal of the sec_163 limitation is a change in accounting_method under sec_446 law and analysis sec_163 generally permits a deduction of all interest_paid or incurred within a taxable_year on indebtedness sec_163 limits a corporation’s interest_deduction otherwise permitted by sec_163 in certain situations the amount of the interest_deduction that is disallowed by sec_163 each year is carried to the succeeding taxable years sec_1_446-1 defines the term method_of_accounting to include not only the over-all method_of_accounting of a taxpayer but also the accounting treatment of any item_of_gross_income or deduction sec_1_446-1 states that an accounting_method change includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan of accounting moreover sec_1_446-1 provides that a material_item is any item that involves the proper time for the inclusion of the item in income or the taking of a deduction the key characteristic of a material_item is that it determines the timing of income or deductions 743_f2d_781 11th cir postf-146525-09 for purposes of sec_1_446-1 the item involved in the taxpayer’s case is the taxpayer’s deduction for interest on certain indebtedness the taxpayer is not changing this item or the treatment of that item what the taxpayer is changing is the limitation placed upon that specific item the effect of removing the limitation is that the taxpayer would be able to recognize the full amount of the interest on certain indebtedness that is otherwise deductible under its accounting_method in a given taxable_year while before it was limited under sec_163 in its recognition of the item by removing the sec_163 limitation the taxpayer may also permanently change the amount of its taxable_income over its lifetime this is because sec_163 does not provide a mechanism that ensures that in every situation a taxpayer will enjoy the interest deductions that it had been denied in one taxable_year and had been required to carry forward to succeeding taxable years because removing the sec_163 limitation can permanently change the taxpayer’s lifetime income the change is not merely a change in the timing of income and therefore is not a change in method_of_accounting see sec_1_446-1 this writing may contain privileged information any unauthorized disclosure of this writing may undermine the government’s ability to protect the privileged information if disclosure is determined to be necessary please contact the appropriate office to obtain its views please contact us pincite-4970 if you have any further questions
